UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7097


ADAM PELLETIER,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00374-MFU-JCH)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adam Pelletier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adam Pelletier appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2254 petition

and dismissing it on that basis. * Our review of the record confirms that the district court

properly construed Pelletier’s Rule 60(b) motion as a successive § 2254 petition over which

it lacked jurisdiction because he failed to obtain prefiling authorization from this court.

See 28 U.S.C. § 2244(b)(3)(A); McRae, 793 F.3d at 397-400. Accordingly, we affirm the

district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003), we construe Pelletier’s notice of appeal and informal brief as an application

to file a second or successive § 2254 petition. Upon review, we conclude that Pelletier’s

claims do not meet the relevant standard. See 28 U.S.C. § 2244(b)(2). We therefore deny

authorization to file a successive § 2254 petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
          A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive habeas
petition. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                              2